United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF DEFENSE, PENTAGON
MAINTENANCE DEPARTMENT,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1116
Issued: October 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 4, 2016 appellant, through counsel, filed a timely appeal from an April 4, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish more than one percent
permanent impairment of his right upper extremity and one percent permanent impairment of his
left upper extremity, for which he received schedule awards.
FACTUAL HISTORY
On October 25, 2007 appellant, then a 47-year-old, maintenance work inspector, filed an
occupational disease claim (Form CA-2) alleging a cervical condition due to repetitive neck
movements at work over time. OWCP accepted his claim for cervical stenosis/dystonia. After
filing his claim, appellant began working in a light-duty position for the employing
establishment.3
The findings of a magnetic resonance imaging (MRI) scan of appellant’s cervical spine
obtained on November 3, 2000 had shown an impression of cord compression at C3-4.
On January 25, 2008 Dr. William Maggio, an attending Board-certified neurosurgeon,
performed an authorized discectomy and fusion at C3-4.
A report of April 21, 2009 x-rays of appellant’s cervical spine contained an impression of
unremarkable postoperative changes apart from mild dextroscoliosis. On July 9, 2009
Dr. Maggio noted that a computerized tomography (CT) scan was normal and that appellant had
no neurologic complaints.
On February 12, 2014 appellant filed a claim for compensation (Form CA-7) seeking a
schedule award due to his accepted work injury.
In a July 9, 2014 report, Dr. Robert W. Macht, an attending Board-certified general
surgeon, determined that appellant had 10 percent impairment of his left upper extremity. He
opined that appellant had a cervical radiculopathy as shown by recent electromyogram (EMG)
and nerve conduction velocity (NCV) testing. Dr. Macht referenced tables relating to spinal
nerves in the American Medical Association publication, The Guides Newsletter, “Rating Spinal
Nerve Extremity Impairment Using the Sixth Edition” (July/August 2009) (hereinafter The
Guides Newsletter). He indicated that appellant reached maximum medical improvement (MMI)
as of June 1, 2014.
On December 5, 2014 Dr. Morley Slutsky, a Board-certified occupational medicine
physician, and OWCP medical adviser, indicated that he had reviewed appellant’s file. He noted
that Dr. Macht’s findings contrasted with those of Dr. Maggio in that Dr. Maggio had previously
reported that appellant had a normal CT scan and did not have any neurologic complaints.
Dr. Slutsky noted that the file did not contain a report of the EMG and NCV testing referenced
by Dr. Macht. He determined that the medical record was insufficient to support an impairment
rating.

3

Appellant received a leave buyback payment for the period August 22, 2007 to February 15, 2008.

2

In January 2015 OWCP referred appellant to Dr. Robert F. Draper, a Board-certified
orthopedic surgeon, for a second opinion examination and opinion on upper extremity
impairment under the standards of the sixth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides). In a report dated
February 12, 2015, Dr. Draper discussed appellant’s factual and medical history and reported the
findings of the physical examination he conducted on that date. Appellant exhibited findings of
5/5 upper extremity strength bilaterally, restricted cervical range of motion, +2 symmetric
reflexes, normal light touch sensation, negative bilateral shoulder impingement, and diminished
left hand motion. Dr. Draper noted that appellant had no objective motor deficits, sensory loss,
or neurologic abnormalities and indicated that his findings were consistent with those reported
by Dr. Maggio in 2009. However, he found that paresthesia in appellant’s upper extremities
reflected cervical radiculopathy related to the accepted injury. Citing Table 1 in The Guides
Newsletter, Dr. Draper classified appellant at a class 1, grade C, or one percent impairment of
bilaterals referable to C6 sensory deficit. In each upper extremity, appellant had grade modifiers
of 1 for physical examination, 1 for functional history, and 1 for clinical studies which yielded a
net adjustment of zero and a final impairment rating of one percent for each upper extremity. He
indicated that appellant reached MMI as of February 18, 2008.
The report from Dr. Draper was referred to OWCP’s medical adviser for review. On
March 11, 2015 Dr. Slutsky indicated that Dr. Draper’s report showed that there was no
objective evidence of sensory or motor loss and that, therefore, there was no ratable impairment.
He indicated that the report of EMG and NCV testing referenced by Dr. Macht was not in the
case record and concluded that appellant had no upper extremity impairment.
In a report dated June 2, 2015, Dr. Macht noted that the EMG and NCV testing
referenced in his earlier report was conducted on April 1, 2014 by another attending physician,
who provided an impression of left C5 radiculopathy. He indicated that this testing showed
evidence of motor loss. The record does not contain a copy of this EMG and NCV testing report.
In a report dated June 16, 2015, Dr. Arnold T. Berman, a Board-certified orthopedic
surgeon serving as an OWCP medical adviser, noted that the November 3, 2000 cervical spine
MRI scan showed cord compression at C3-4, and the postsurgery CT scan showed residual
posterior osteophyte at C3-4. He opined that these findings were consistent with the paresthesia
reported by Dr. Draper, and therefore constituted evidence of bilateral upper extremity sensory
deficit. Citing Table 1 in The Guides Newsletter, Dr. Berman agreed with Dr. Draper’s finding
that appellant had one percent permanent impairment of each arm. He indicated that appellant
reached MMI on February 18, 2008.
In a June 29, 2015 decision, OWCP granted appellant a schedule award for one percent
permanent impairment of his right upper extremity and one percent permanent impairment of his
left upper extremity. The award ran for 6.24 weeks from February 18 to April 1, 2008 and was
based on a determination that the weight of the medical opinion evidence with respect to
impairment rested with the opinions of Dr. Draper and Dr. Berman.
Appellant, through counsel, requested a telephonic hearing with an OWCP hearing
representative. During the hearing held on February 29, 2016 counsel argued that OWCP did not
properly consider the June 2, 2015 report of Dr. Macht.

3

By decision dated April 4, 2016, an OWCP hearing representative affirmed OWCP’s
June 29, 2015 decision noting that appellant had not established more than one percent
permanent impairment of his right upper extremity and one percent permanent impairment of his
left upper extremity. He noted that the degree of schedule award compensation granted to
appellant was supported by the opinions of Dr. Draper and Dr. Berman. The hearing
representative indicated that Dr. Macht’s June 2, 2015 report did not contain an impairment
rating supported by the EMG and NCV findings of record.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.7
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.8 A
schedule award is not payable for the loss, or loss of use, of a part of the body that is not specifically
enumerated under FECA.9 Moreover, neither FECA nor its implementing regulations provides for
a schedule award for impairment to the back or to the body as a whole. Furthermore, the back is
specifically excluded from the definition of organ under FECA.10
In 1960, amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.11
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id.

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

Pamela J. Darling, 49 ECAB 286 (1998).

9

Thomas J. Engelhart, 50 ECAB 319 (1999).

10

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

11

Supra note 9.

4

The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009) is to be applied.12 The Board has long recognized the discretion of OWCP to
adopt and utilize various editions of the A.M.A., Guides for assessing permanent impairment.13
In particular, the Board has recognized the adoption of this methodology for rating extremity
impairment, including the use of The Guides Newsletter, as proper in order to provide a uniform
standard applicable to each claimant for a schedule award for extremity impairment originating
in the spine.14
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment Class of Diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on grade modifier for Functional
History (GMFH) and, if electrodiagnostic testing was done, grade modifier for Clinical Studies
(GMCS).15 The net adjustment formula is (GMFH - CDX) + (GMCS - CDX).16
ANALYSIS
OWCP accepted appellant’s claim for cervical stenosis/dystonia and on January 25, 2008
Dr. Maggio, an attending physician, performed OWCP-authorized discectomy and fusion at
C3-4. In a June 29, 2015 decision, it granted appellant a schedule award for one percent
permanent impairment of his right upper extremity and one percent permanent impairment of his
left upper extremity. The award was based on a determination that the weight of the medical
opinion evidence with respect to impairment rested with the opinions of Dr. Draper, an OWCP
referral physician, and Dr. Berman, an OWCP medical adviser.
The Board finds that appellant has not met his burden of proof to establish more than one
percent permanent impairment of his right upper extremity and one percent permanent
impairment of his left upper extremity, for which he received a schedule award. The weight of
the medical opinion evidence rests with the opinions of Dr. Draper and Dr. Berman who found
that appellant had one percent permanent impairment of each arm.
In a report dated February 12, 2015, Dr. Draper noted that physical examination revealed
no objective motor deficits, sensory loss, or neurologic abnormalities and indicated that his
findings were consistent with those reported by Dr. Maggio in 2009. He further pointed out that
paresthesia in appellant’s upper extremities did in fact document a cervical radiculopathy related
12

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.
13

D.S., Docket No. 14-0012 (issued March 18, 2014).

14

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

15

A.M.A., Guides 515-21, 533.

16

Id. at 521.

5

to the accepted injury. Citing Table 1 in The Guides Newsletter, Dr. Draper properly determined
that appellant had a class 1, grade C, or one percent impairment of each upper extremity
referable to C6 sensory deficit. He applied the net adjustment formula to his selected grade
modifiers for physical examination, functional history, and clinical studies (which yielded a net
adjustment of zero) and properly determined that appellant had a final impairment rating of one
percent for each upper extremity.17 On June 16, 2015 Dr. Berman explained that Dr. Draper’s
examination findings were consistent with MRI and CT scan results of record which show
ratable sensory loss of the upper extremities. Citing Table 1 in The Guides Newsletter, he agreed
with Dr. Draper’s determination that appellant had one percent permanent impairment of each
upper extremity.
Appellant did not submit probative evidence showing that he has more than one percent
permanent impairment of his right upper extremity and one percent permanent impairment of his
left upper extremity. In a June 2, 2015 report, Dr. Macht, an attending physician, reported that
appellant had work-related bilateral motor loss associated with his C5 nerve. However, this
report does not contain an impairment rating supported by the EMG and NCV findings of record.
Dr. Macht had previously indicated on July 9, 2014 that appellant had 10 percent impairment of
his left upper extremity as evidenced by the findings of EMG and NCV testing. This opinion is
of limited probative value because Dr. Macht did not adequately describe the rationale for this
opinion under the standards of the sixth edition of the A.M.A., Guides and the referenced EMG
and NCV testing results are not in the record. The Board has held that an opinion on permanent
impairment is of limited probative value if it is not derived in accordance with the standards
adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses.18
For these reasons, appellant has failed to establish more than one percent permanent
impairment of his right upper extremity and one percent permanent impairment of his left upper
extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish more than
one percent permanent impairment of his right upper extremity and one percent permanent
impairment of his left upper extremity, for which he received schedule awards.

17

See supra notes 11 through 15.

18

See James Kennedy, Jr., 40 ECAB 620, 626 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the April 4, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

